Citation Nr: 0521093	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  95-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service connected 
duodenal ulcer disease.

2.  Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer disease. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, dated March 1994 and November 1994, which denied 
service connection for a low back disability, and granted an 
increased rating (from 10 to 20 percent) for a service 
connected duodenal ulcer, respectively.  

These issues came before the Board in October 1998, and the 
Board remanded the claims for further development, to include 
VA orthopedic and gastrointestinal examinations.  After the 
completion of that development, the RO readjudicated the 
claims and confirmed its earlier denial of service connection 
for a low back disorder, and denied a rating in excess of 20 
percent for duodenal ulcer disease.  

In a December 2001 decision, the Board denied the veteran's 
appeal for service connection for a low back disorder and a 
rating in excess of 20 percent for duodenal ulcer disease.  
The veteran appealed his claims to the United States Court of 
Appeals for Veteran's Claims (Court).  In an April 2005 
Order, the Court vacated the Board's December 2001 decision 
and remanded the claims back to the Board.  The Court's 
remand instructions are discussed in more detail below. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.








REMAND

Low back disability

The veteran contends, in essence, that his low back 
disability began during service or as a result of his 
service-connected peptic ulcer disease.  The relevant 
evidence is summarized below.

Te service medical records show no low back disability, but 
the veteran complained of sharp low back pain during an 
October 1972 VA examination, less than 6 months after his 
discharge from service.  An X-ray examination of the lumbar 
spine revealed a question of spondylolysis deformity of the 
L5 pars interarticularis.  The veteran provided no history of 
an in-service injury to the lumbar spine, but he claimed that 
he did a lot of lifting and carrying as an airplane mechanic 
while on active duty.  

There is no further indication of a low back disability until 
the early 1990s.  An X-ray examination in October 1992 
confirmed spondylolysis in the pars at L5; it was also noted 
that the veteran had a bony defect in the posterior elements 
of L5.  The clinician observed that this latter finding was 
"quite common" and that there was no slippage of L5 on S1.  
Subsequent VA medical and X-ray examinations resulted in 
additional low back diagnoses, including lumbosacral strain 
and disc disease of the lumbar spine.  

The Board remanded the claim for further development in 
October 1998, to include ordering a VA orthopedic examination 
for the purpose of determining whether any low back 
disability that may be present began during service, was 
linked to some incident of active duty, or was caused or 
aggravated by a service-connected gastrointestinal disease.  
As noted in the Court Order, the VA clinician who conducted 
the March 1999 orthopedic examination only provided an 
opinion as to whether the veteran's current disability was 
secondary to his duodenal ulcer; the clinician failed to 
render an opinion as to whether the veteran's current low 
back disability was related to service on a direct basis, 
which was specifically requested by the Board Remand.  
Likewise, the RO, in readjudicating the matter, only 
considered the question of whether the veteran's low back 
disability was secondary to his duodenal ulcer.  

As correctly pointed out by the Court Order noted above, the 
RO failed to comply with the Board's October 1998 remand 
instructions.  The United States Court of Appeals for 
Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 
(1998) held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  It imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  

In view of the foregoing, the Board must remand this appeal 
to the RO for further development, to include scheduling the 
veteran for a VA orthopedic examination for the purpose of 
obtaining an opinion as to whether the veteran's low back 
disability began during or is otherwise linked to service.  
While there is competent evidence addressing the question of 
secondary service connection, given the medical evidence of 
conflicting or possibly a change in diagnosis (from duodenal 
ulcer disease to irritable bowel syndrome-see below), the 
clinician should also render an opinion as to whether the 
veteran's low back disorder was caused or aggravated by his 
service-connected gastrointestinal disease.  

Thereafter, the RO must readjudicate the issue of service 
connection for a low back disability, to include direct 
incurrence and secondary bases. 

Duodenal ulcer disease

The October 1998 Board remand also directed the RO to 
schedule the veteran for a gastrointestinal examination for 
the purpose of determining the current severity of his 
service-connected duodenal ulcer.  The veteran did undergo an 
examination in February 1999.  After a thorough examination 
of the veteran and his claims file, the clinician's 
impression was that the veteran had "irritable bowel 
syndrome, probably not duodenal ulcer disease as the constant 
symptoms of nausea and vomiting are not compatible with the 
diagnosis of ulcer disease."  The clinician added that there 
is no connection between spinal arthritis and duodenal ulcer 
disease.  

In its April 2005 order, the Court pointed out that the 
veteran's symptoms (though not necessarily their severity) 
have remained consistent, and that the Board failed to 
address whether the February 1999 VA medical opinion 
constituted a change in diagnosis of the veteran's service-
connected gastrointestinal disease (i.e., from peptic ulcer 
disease to irritable bowel syndrome), and that the Board 
failed to obtain a medical opinion resolving the conflicting 
diagnoses.  See 38 C.F.R. § 4.13.    

The Board finds that it, consistent with the April 2005 Court 
Order, it is not possible to rate the veteran's current 
gastrointestinal disability without a clear understanding of 
the diagnosis, and resolution of the current discrepancy 
between clinicians.  Therefore, the veteran must be provided 
with a new VA gastrointestinal examination for the purpose of 
determining whether there is a change in diagnosis and the 
severity of the gastrointestinal disability that is linked to 
service versus any other nonservice-connected 
gastrointestinal disability that may be present.  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2004).     

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following actions.

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  38 C.F.R. § 3.159 (2004).  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claims of 
entitlement to service connection for a 
low back disability, to include on a 
direct basis and as secondary to a 
service connected gastrointestinal 
disability; and an increased rating claim 
for the veteran's service connected 
gastrointestinal disability, of the 
impact of the notification requirements 
on the claims.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to his claims.

2.  The veteran should undergo a VA 
gastrointestinal examination for the 
purpose of determining the nature, 
extent, and severity all gastrointestinal 
diseases that may be present.  All 
indicated tests should be accomplished.  
The clinician should specifically note 
all symptoms and abnormal objective 
findings attributable to the veteran's 
service-connected duodenal ulcer or, if 
it is determined that there has been a 
change in diagnosis (i.e., that the 
service-connected gastrointestinal 
disease is actually irritable bowel 
syndrome as noted by the February 1999 VA 
examiner), the current severity of the 
new or current diagnosis.  To the extent 
possible, the examiner should distinguish 
symptoms and functional impairment due to 
the service-connected gastrointestinal 
disease from any nonservice-connected 
gastrointestinal disability that may be 
present.  The claims file must be made 
available to the clinician for his or her 
review.

As to the contended causal relationship 
between the veteran's service-connected 
gastrointestinal disease and his low back 
disability, particular attention is 
directed to a chiropractor's statement in 
December 1992 that "there seems to be a 
direct correlation between the spine and 
the patient's ulcer", and a second 
statement submitted by an osteopath, 
dated in February 1997, which notes that 
the veteran had been unable to take 
necessary anti-inflammatories for his low 
back condition because of his duodenal 
ulcer, along with the February 1999 VA 
examiner's opinion that there was no 
relationship.  The clinician should opine 
whether it is at least as like as not (a 
50 percent or more probability) that the 
veteran's service-connected 
gastrointestinal disorder caused or 
aggravated his low back disability.  If 
aggravation is found, the degree to which 
the disorder is aggravated should be 
expressed in percentage terms.  The 
clinician is advised that an opinion of 
"more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

Any opinion expressed must be supported 
by a  typewritten rationale, and if any 
requested opinion cannot be provided, the 
clinician must explain why. 

3.  Thereafter, the veteran should 
undergo a VA orthopedic examination for 
the purpose of determining the etiology 
and extent of any low back disability 
that may be present.  The claims file 
should be made available to the clinician 
for review prior to the examination.  All 
necessary tests and studies should be 
accomplished.  Following completion of 
that examination, the clinician is 
requested to determine whether it is at 
least as likely as not (a 50 percent or 
more probability) that any low back 
disability that may be present began 
during service or is causally linked to 
any incident of or finding recorded 
during service.  The examiner is also 
requested to opine whether it is at least 
as likely as not (a 50 percent or more 
probability) that any low back disability 
that may be present was caused or 
aggravated by the veteran's service-
connected gastrointestinal disease.  If 
aggravation is found (i.e., as the result 
of inability to treat the back disability 
because of the peptic ulcer disease), to 
the extent that is possible, the degree 
to which the disorder is aggravated 
should be expressed in percentage terms.  
The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

Any opinion expressed must be supported 
by a typewritten rationale, and if any 
requested opinion cannot be provided, the 
clinician must explain why.

4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
requested medical opinions and 
examination reports.  If the examination 
reports and medical opinions are not in 
complete compliance with the instructions 
provided above, appropriate action should 
be taken.

5.  Upon completion of the above 
development, the RO should readjudicate 
the issues of service connection for a 
low back disability (to include on direct 
and secondary bases) and a rating in 
excess of 20 percent for a 
gastrointestinal disorder.  In 
adjudicating the former claim, the RO 
should apply the principles set forth in 
Allen v. Brown, 7 Vet. App. 439, 449 
(1995), in which the Court held that 
aggravation of a non-service-connected 
condition by a service-connected 
disability should be compensated for the 
degree of disability over and above the 
degree of disability existing prior to 
aggravation.

6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the February 
2001 Supplemental Statement of the Case.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


